DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss (Motion), filed January 29, 2008, requesting that the Complaint be dismissed because Plaintiff is not aggrieved.
The appeal involves Defendant's revocation of Plaintiff's cigarette and other tobacco products licenses. Plaintiff's Complaint requests that "the license be cancelled instead of revoked so that they may continue in business as a retailer." Defendant responds that "Plaintiff is not aggrieved since the effect of a cancellation or revocation of its licenses is the same. The revocation does not prevent the plaintiff from continuing business as a retailer." (Def's Mot at 1.) Plaintiff's representative acknowledged at the March 31, 2008, case management conference, that the appeal was initially filed based on misinformation, and that Plaintiff can, in fact, continue in its retail business. Plaintiff's concern is apparently with future action Defendant may take if Plaintiff reapplies for a wholesaler's license. Because no such application has been filed, there has been no denial, and the question is therefore not ripe for judicial consideration. On the facts before it, the court concludes that Defendant's Motion is well taken. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ______ day of April 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on April 8, 2008.The Court filed and entered this document on April 8, 2008. *Page 1